 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
 9
10
   THE ESTATE OF ARMANDO VARGAS AND                     No. 1:16-CV-01240-DAD-EPG
11 GLORIA REDONDO, INDIVIDUALLY AND
   AS SUCCESSOR IN INTEREST TO THE                      ORDER RE PRODUCTION OF
12 ESTATE OF ARMANDO VARGAS,                            AUTOPSY PHOTOS
13
                  Plaintiffs,
14
           v.
15
   DOUG BINNEWIES, Individually, CODIE HART,
16 Individually, DEPUTY COOPER, Individually,
   DEPUTY SMALLS, Individually, DEPUTY
17
   REEDER, Individually, DEPUTY DAY,
18 Individually, DEPUTY DETRICH Individually,
   DEPUTY JAY, Individually, PAMELA AHLIN,
19 Individually, DOLLY MATTEUCCI, Individually,
   AND DOES 1-15, Inclusive
20
                  Defendants.
21

22

23         On January 11, 2019, the Court held an informal discovery conference regarding, among other
24 things, the disclosure of autopsy photographs taken of Armando Vargas. The County of Mariposa (the

25 “County”) asserts that the photographs are subject to the requirements of California Code of Civil

26 Procedure section 129 (“CCP § 129”), and that the County is therefore precluded from disclosing the
27 photographs except as allowed under CCP § 129.

28

                                                    1
 1              After consideration of the positions of the parties, the undersigned ORDERS as follows:

 2              1.        Good cause is shown that the autopsy photographs meet the threshold for disclosure and

 3                        should be provided in discovery.1

 4              2.        The County of Mariposa is accordingly ordered to provide copies of the autopsy

 5                        photographs to Plaintiff’s counsel no later five (5) court days after the signing of this

 6                        Order.

 7
     IT IS SO ORDERED.
 8

 9          Dated:      January 16, 2019                                      /s/
                                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   1
         The Court is not ruling on the admissibility of these photographs at trial.

                                                                       2
